Citation Nr: 1742525	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  17-31 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an effective date prior to May 4, 2016, for the award of service connection and a 10 percent initial rating for diabetic neuropathy of the femoral nerve of the left lower extremity.  

2.  Entitlement to an effective date prior to May 4, 2016, for the award of service connection and a 10 percent initial rating for diabetic neuropathy of the femoral nerve of the right lower extremity.  

3.  Entitlement to an effective date prior to May 4, 2016, for the award of service connection and a 10 percent initial rating for diabetic neuropathy of the sciatic nerve of the left lower extremity.  

4.  Entitlement to an effective date prior to May 4, 2016, for the award of service connection and a 10 percent initial rating for diabetic neuropathy of the sciatic nerve of the right lower extremity.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2017 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes the Veteran filed a Motion to Advance on Docket (AOD) based on age in August 2017.  See 38 C.F.R. § 20.900(c) (2016).  He is currently 75 years of age; as such, his age qualifies as "advanced" and the AOD Motion is granted.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Under the applicable criteria, the effective date of an award of disability compensation based on an initial claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulation provides that the effective date of an award of disability compensation is the day following separation from active service, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of claim or the date that entitlement to service connection arose.  38 C.F.R. § 3.400(b)(2).  

According to the August 2016 VA examination report, however, diabetic peripheral neuropathy was first confirmed via a 2011 EMG study which allegedly noted abnormal nerve responses in the lower extremities attributable to diabetes.  If true, these findings could establish an earlier effective date for the service connection awards at issue.  

Review of the record does not indicate these VA treatment records were obtained.  While the AOJ did request VA treatment records in 2013, this request appears to have only gone back a year, to 2012, as no earlier records, including the noted 2011 EMG study, are of record.  The Veteran has reported first receiving VA treatment beginning in approximately 1998, and treatment records from 1998 that date were previously requested in 2008.  It does not appear that the VA records from 2011 were requested, however.    

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any VA treatment records, to include the 2011 EMG study noted in the August 2016 VA examination report, not already obtained from the Casper, Wyoming, VA Outpatient Clinic, as well as any other VA facility at which the Veteran has received treatment for his peripheral neuropathy and/or diabetes.  If no such records are available, that fact must be noted for the record.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending effective date claims in light of any additional evidence added to the record.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

